DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-12 are pending in the application with claims 4 and 7-12 withdrawn. Claims 1-3 and 5 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 10/06/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the claim objection of record and overcome some, but not all, of the rejections under 35 U.S.C. 112(b), the remaining rejection repeated herein. 

Applicant’s arguments with regards to the rejections under 35 U.S.C. 112(a), enablement, have been fully considered, but are not persuasive. Applicant argues “Applicant does not believe that the language cited by the Examiner is intended use language but rather the unique characteristics as to how Applicants’ invention is unique to conventionally driven ICF targets by ablation” and cites paragraphs 14-16 of the instant Specification. However, Applicant’s belief that the limitations “wherein said inner walls reradiate said laser pulse as x-ray radiation; said x-ray radiation penetrates into said drive region forming said thermal wave, propagating as a subsonic ablative heating wave, and without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated; said drive region is heated to the temperature of said thermal wave; said drive region evenly heats to expand in an inward and outward direction; and said shell region launches into said central fuel region to drive said ICF target” are directed towards the unique characteristics of Applicant’s invention, does not exclude or prevent the limitations from reciting intended or desired results. The limitations merely express intended results of using the claimed structures and do not further limit the claim to a particular structure. Applicant states the limitations identified as intended use have been amended to more clearly define Applicant’s invention, but the amended limitations still do not further define what the claimed system is and merely recite what the system is intended to do (reradiate, penetrate, heat, launch). MPEP 2114(II). The limitations are functional and directed to intended or desired results of the claimed system, yet there is no evidence of record to indicate the claimed system has been constructed and tested.
 
As stated in Applicant’s remarks, the cited portions of the disclosure describe what a thermal wave is and the difference between a thermal wave and an ablative wave. However, Applicant’s claims are directed towards a system which comprises a hohlraum having laser entrance apertures and inner walls, an ICF target having a drive region, a shell region, and a central fuel region, and a laser assembly. how to produce a thermal wave. The disclosure only offers the following hypothetical and conclusory statement: “if the radiation temperature is high enough it will, instead of ablating the exterior of drive region 206 drive a thermal wave into the material” (Specification, [0016] (emphasis added)). The Specification does not provide any indication as to how to achieve the “high enough” temperatures, what temperatures would be considered “high enough,” or what distinguishing structures or features of the system permit the production of “high enough” temperatures to produce a thermal wave over an ablative wave. Similarly, the Figures show generic temperature profiles, with no teaching or suggestion of possible, specific temperature values or ranges. Therefore, the Specification at the time the application was filed does not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the art to make and use the invention.

Examiner agrees that discussing problems with the prior art does not necessarily mean that one of ordinary skill in the art would not know how to make and use a feature. However, Applicant’s disclosure of the inability to achieve ignition in ICF targets and the persistent issues of stability and symmetry considerations in the art (Specification, [0004]-[0006]) suggests that one skilled in the art could not readily anticipate the structure, parameters, and steps for applying a thermal wave to an ICF target over an ablative wave. The failure of the prior art, to achieve ignition in ICF targets—i.e., the unpredictability of the art—further indicates that a complete disclosure as to how to drive an ICF target 

Applicant’s arguments with regards to the rejections under 35 U.S.C. 103 have been fully considered, but are not persuasive. As stated in Applicant’s remarks (pp. 8-9), a system/apparatus claim is examined based on structure and not function and the prior art relied upon need only be capable of performing that function. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sefcik discloses a system for driving an ICF target; Amendt establishes an ICF target located within a hohlraum. Accordingly, the combination of Sefcik with Amendt results in “a system for driving an ICF target” having the claimed structures of a hohlraum 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Claim 1, as currently amended, requires “a laser assembly to irradiate a subsonic laser pulse.” This limitation is not adequately supported in the disclosure as filed. The Specification as filed only recites the term “subsonic” twice and only with respect to the wave: “a subsonic ablative heating wave 114” and “the propagation speed of front 118 is subsonic” ([0014]). There is no disclosure of a subsonic laser pulse as recited in amended claim 1. 

The limitation is therefore new matter
Additionally, the term “subsonic laser pulse” does not appear to be a term that is generally accepted in the art. As discussed above, the Specification does not define a “subsonic laser pulse.” The term is only mentioned in two instances in the Specification at [0014], but is used to describe a wave or front, rather than a laser pulse. It is also unclear how a laser pulse, which is light and therefore travels at the speed of light, can be “subsonic,” which means slower than the speed of sound. Examiner has been unable to find a clear definition or explanation of the term “subsonic laser pulse” and the disclosure as filed provides no definition or explanation of this term. Therefore, a skilled artisan would not reasonably know how a laser assembly could be used to “irradiate a subsonic laser pulse” as claimed. Applicant has not described the distinguishing identifying characteristics of the claimed invention sufficiently so as to reasonably convey to one skilled in the art that Applicant was in possession of the claimed invention at the time of filing. 

Because the instant disclosure uses unconventional terminology and does not describe the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (MPEP 2163.02), claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a). 

Claims 1-3 and 5 are additionally rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The Specification fails to fully identify the structure or steps necessary for driving an ICF target with a thermal wave. Independent claim 1 recites “wherein said inner walls reradiate said laser pulse as if the radiation temperature is high enough, instead of ablating the exterior of drive region 206 drive a thermal wave into the material” and these results will occur ([0016] (emphasis added)), without suggesting any specific temperatures or ranges that would be considered “high enough.” Not only does Applicant posit the claimed results as occurring in a hypothetical situation, Applicant further does not provide any disclosure as to the specific structures and/or features that would enable the radiation temperature to be high enough to drive a thermal wave. Although Applicant states that application of a thermal wave to an inertial confinement fusion (ICF) target differentiates the claimed system from the conventional systems which apply ablative waves, there is no disclosure of the structural features of a system that applies thermal waves as claimed.  

Based on the evidence regarding the below factors (In re Wands
The breadth of the claims: Claim 1, directed to “[a] system for driving an ICF target with a thermal wave,” is overly broad as evidenced by the lack of structure for producing a thermal wave. The last limitations of the claim are merely a recitation of the intended results – “said inner walls reradiate said laser pulse as x-ray radiation,” “said x-ray radiation penetrates into said drive region forming said thermal wave, propagating as a subsonic ablative heating wave, and without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated,” “said drive region is heated to the temperature of said thermal wave,” “said drive region evenly heats to expand in an inward and outward direction,” and “said shell region launches into said central fuel region to drive said ICF target” – without any recitation of the structure, materials, or steps necessary to achieve these results.
The nature of the invention and the state of the prior art: The disclosure states that the application is directed to ICF utilizing thermal waves ([0014]). Furthermore, there is no disclosure to suggest that the structure necessary for achieving ICF with thermal waves is well-known in the art and the Specification notes that conventional ICF targets are driven by ablative waves ([0014]). The nature of the invention and the state of the prior art suggest a complete disclosure as to the distinguishing features for driving an ICF target with a thermal wave would be required to enable one of ordinary skill in the art to achieve the desired results of the claimed invention.
The level of one of ordinary skill in the art: The level of ordinary skill in the art is a skilled artisan who understands the concepts of fusion and inertial confinement. 
The level of predictability in the art: To the examiner's knowledge, there exists no guide readily available listing the structure, materials, or steps necessary for applying thermal waves to an ICF target from which one could construct the system according to claim 1. Rather, the inventors set forth desired results without identifying how one could achieve these results. Further, the 
The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Applicant states that “NIF targets have, up to now, never been ignited …. It is not clear why the NIF targets have not achieved ignition, but it may be due to lower than expected shell velocities and greater than expected Raleigh-Taylor instability growth” ([0006]), suggesting that a complete disclosure of the structure, materials, and steps for driving an ICF target with a thermal wave is required to enable one of ordinary skill in the art to carry out the claimed invention. 
The existence of working examples: No working examples are provided by the disclosure.
The quantity of experimentation needed: Undue experimentation would be required to carry out the claimed invention. According to claim 1, in the system for driving an ICF target with a thermal wave 1) the inner walls of the hohlraum reradiate the laser pulse as x-ray radiation, 2) the x-ray radiation penetrates the drive region forming a thermal wave, propagating as a subsonic ablative heating wave, and without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated, 3) the drive region is heated to the temperature of said thermal wave, 4) the drive region evenly heats to expand in an inward and outward direction, and 5) the shell region launches into the central fuel region to drive the ICF 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “A system for driving an ICF target with a thermal wave, a subsonic ablative heating wave, comprising.” This limitation is unclear. Does the system drive an ICF target with a thermal wave and a subsonic ablative heating wave? Or is the claim intended to recite “A system for driving an ICF target with a subsonic ablative heating wave”? It is unclear the relation between the subsonic ablative heating wave, the system, and the thermal wave as recited in the preamble.

Claim 1 is further indefinite because the term “subsonic laser pulse” is not a term typically used in the art. As discussed above, the Specification further does not define or explain the term. What structure of the laser assembly allows it to “irradiate a subsonic laser pulse”? A skilled artisan would be unable to determine what a subsonic laser pulse is or the structure required to achieve a subsonic laser pulse.  

Claim 1 recites “a subsonic ablative heating wave” in line 12 and it is unclear if this is the same as the subsonic ablative heating wave recited in line 2 in the preamble of claim 1 or a different wave. 

Claim 1 recites “wherein said inner walls reradiate said laser pulse as x-ray radiation; said x-ray radiation penetrates into said drive region forming said thermal wave, propagating as a subsonic ablative heating wave, and without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated; said drive region is heated to the temperature of said thermal wave; said drive region evenly heats to expand in an inward and outward direction; and said shell region launches into said central fuel region to drive said ICF target,” but does not clearly define the scope of the structure. It is unclear from the claims what structural feature of the hohlraum enables these functions to occur and a skilled artisan would be unable to determine the structure necessary to achieve these results. What structural features of the system allow for driving the ICF target with a thermal wave over conventional ablative waves? The limitations again merely recite a description of a function or result achieved by the invention without reciting the particular structure, materials, or steps that accomplish the function or achieve the result. See MPEP 2173.05(g).

Claim 1 recites the limitation “the temperature” in line 14. There is insufficient antecedent basis for this limitation in the claim. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0261919 (“Sefcik”) in view of US Patent No. 9,466,397 (“Amendt”) further in view of US Patent No. 6,198,762 (“Krasnov”).

The following explanation represents examiner’s best attempt at interpreting the claims for the purpose of applying prior art in light of the 35 U.S.C. 112(a) and 112(b) rejections noted above.

Regarding claim 1, Sefcik discloses (see Figs. 1, 7) a system (100) for driving an ICF target (108) ([0042]) with a thermal wave comprising:
the ICF target (108), comprising: a drive region (702), a shell region (704) and a central fuel region (706); and
a laser assembly (102) to irradiate a laser pulse in a duration of 1 nanosecond ([0021], [0027]; Sefcik’s laser assembly is designed to produce short laser pulses and would therefore be capable of producing a laser pulse for a duration of 1 nanosecond).

While Sefcik discloses a target device (106) containing the target (108) (Fig. 1), Sefcik does not explicitly disclose the target device is a hohlraum or the laser assembly irradiating a subsonic laser pulse. 

Amendt teaches (see Fig. 2) a target (40), located inside a hohlraum (100) for use in inertial confinement fusion systems (2:13-16);
one or more laser entrance apertures (90) located within said hohlraum; and
a plurality of inner walls (30) to define the shape of the hohlraum.



Krasnov teaches (see Fig. 1B) a laser assembly for generating subsonic laser pulses (Abstract; as best understood, given the aforementioned rejections under 35 U.S.C. 112(a) and (b), Krasnov teaches a laser assembly capable of the intended use of “irradiat[ing] a laser pulse” because Krasnov’s laser apparatus “utilize[s] radio frequency discharge excitation in the area of sonic or supersonic/subsonic transfer gas flow”).

A POSA would have been motivated to use the laser assembly of Krasnov in the system of Sefcik-Amendt because Krasnov teaches its subsonic laser “provides for a high output power of laser generation … to generate an extremely efficient laser while utilizing a simplistic design and relatively low energy supply” (2:35-39; see also Abstract, 1:10-14).

The system of Sefcik-Amendt-Krasnov would be capable of carrying out the alleged intended results: 
wherein said inner walls reradiate said laser pulse as x-ray radiation;
said x-ray radiation penetrates into said drive region forming said thermal wave, propagating as a subsonic ablative heating wave, and without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated;
said drive region is heated to the temperature of said thermal wave;
said drive region evenly heats to expand in an inward and outward direction; and


The above limitations are essentially statements of intended or desired use/results. These clauses do not serve to patentably distinguish the claimed structure over that of the prior art as long as the structure of the cited references is capable of performing the intended use or carrying out the intended result. See MPEP 2111-2115. The Sefcik-Amendt-Krasnov system teaches all of the structural limitations of claim 1 as discussed above and would therefore be capable of being used in the same manner and for the same intended or desired results as the claimed invention. --

Regarding claims 2 and 3, Sefcik in view of Amendt further in view of Krasnov teaches the system of claim 1. Sefcik further discloses wherein said drive region further comprises a plurality of distinct materials having different densities arranged in a layered fashion ([0036]; the drive region may include multiple layers of materials). A POSA would have been motivated to combine Sefcik, Amendt, and Krasnov as discussed above with regards to claim 1.

Regarding claim 5, Sefcik in view of Amendt further in view of Krasnov teaches the system of claim 1. Amendt further teaches wherein said hohlraum is cylindrical (Abstract, Fig. 2, 3:46-48). A POSA would have been motivated to combine Sefcik, Amendt, and Krasnov as discussed above with regards to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646